Citation Nr: 0518226	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a March 2003 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned an initial 30 
percent evaluation.  The veteran has appealed the initial 
rating assigned for his PTSD.


FINDINGS OF FACT

The veteran's PTSD is primarily manifested by disturbances in 
mood, affect, and motivation with intrusive thoughts, 
distress, avoidance, increased arousal and moderate to severe 
depressive symptoms, but absent impairment of speech, 
orientation, hygiene and significant industrial impairment; 
his overall disability picture is more consistent with 
moderate impairment of psychological, social and occupational 
functioning.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1966 to 
September 1968.  He had a tour of duty in the Republic of 
Vietnam wherein he was awarded the Combat Infantry Badge 
(CIB) for his participation in combat with the enemy.  He 
filed his original claim for service connection by means of a 
VA Form 21-526 received on September 18, 2002.  At that time, 
he indicated having had no prior treatment for PTSD.

The veteran underwent VA PTSD examination in March 2003.  He 
provided a post-service history of a divorce within one year 
of his discharge due to frequent fighting and suspicions of 
spousal infidelity.  His temper had been significantly more 
of a problem after military service.  He had remarried two 
years after his divorce.  He remained married to his second 
wife, had two daughters from the marriage, and reported good 
relations with his family.  He currently had few friends with 
whom he enjoyed spending time, and had not participated in 
activities such as hunting, fishing in quite some time.  He 
currently held the same job he obtained six months after his 
discharge from service, and reported making adequate career 
progress.  He denied a history of significant conflict with 
supervisors and coworkers.  He also denied post-military 
legal problems, psychiatric problems, or alcohol or substance 
abuse.  His chief current complaints were poor temper, poor 
sleep with ruminations about Vietnam, attempts to avoid 
thinking about Vietnam, and survivor guilt.

On mental status examination, the veteran presented as a 
well-groomed individual who was fully oriented to person, 
place and time.  He was cooperative although he appeared to 
minimize his experience of symptoms and their impact on his 
daily functioning.  His affect was varied throughout the 
interview becoming tearful at times.  His speech was 
generally normal with regard to production and prosody.  He 
denied a history of suicidal or homicidal ideation.  He also 
denied a history of psychotic symptoms.  He generally 
reported a full range of PTSD symptomatology re-experiencing 
intrusive thoughts of combat experiences and distressing 
dreams approximately once a month.  He also experienced 
distress when exposed to cues such as movies that resembled 
an aspect of his traumatic events.  His avoidance symptoms 
consisted of efforts to avoid thoughts, feelings, and 
activities associated with the trauma, diminished interest in 
participation in significant activities, emotional numbing 
and a feeling of detachment from others.  His symptoms of 
increased arousal included sleep difficulty, irritability, 
exaggerated startle response, and hypervigilance.  His 
psychological testing was consistent with his self-reported 
symptoms, but he appeared to be more candid as to the 
severity of his symptoms on written measures.  His Beck 
Depression Inventory was suggestive of moderate to severe 
depressive symptoms.  He appeared capable of managing his own 
financial affairs.  The examiner offered a diagnosis of PTSD, 
and provided a Global Assessment of Functioning (GAF) score 
of 57 for the current and past year.  The examiner also 
offered the following summary:

[The veteran] presents with a full range of 
symptoms associated with the diagnosis of 
posttraumatic stress disorder.  PTSD appears to 
be the primary etiology behind his current levels 
of distress.  His GAF of 57 is due to mild 
reported functional impairment and moderate 
severity of his PTSD symptoms.  Given his 
behavioral presentation, including tearfulness, 
as well as moderate symptomatology, it is likely 
that [the veteran] is minimizing the symptoms he 
experiences and their impact on his daily 
functioning.  His PTSD is chronic, phasic 
disorder, and possibility that symptoms may 
worsen in the future cannot be ruled out.

In a VA Form 21-4138 received April 2003, the veteran 
endorsed additional PTSD symptomatology of flattened affect, 
panic attacks two times per week, avoidance of social events 
with crowds, and avoidance of gatherings that may involve 
fireworks.  He believed he was entitled to an initial 50 
percent rating for his PTSD.  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  See also Fenderson v. West, 12 Vet. 
App. 119 (1999) (separate or "staged" ratings must be 
considered for initial rating claims following a grant of 
service connection where the evidence shows varying levels of 
disability for separate periods of time).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's PTSD has been rated as 30 percent disabling 
under Diagnostic Code 9411.  This rating represents 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly of less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 Diagnostic 
Code 9411 (2004).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2004).

A GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."

The Board finds that the preponderance of the evidence weighs 
against a rating in excess of 30 percent for PTSD.  The 
veteran manifests the full range of PTSD symptomatology that 
includes tearful affect, poor temper, poor sleep with 
ruminations and distressing dreams about Vietnam, intrusive 
thoughts of combat experiences, survivor guilt, avoidance 
symptoms, irritability, exaggerated startle response, and 
hypervigilance.  His depressive symptoms have been described 
as between moderate to severe in degree.  He recently related 
to additional symptoms of flattened affect, panic attacks two 
times per week, avoidance of social events with crowds, and 
avoidance of gatherings that may involve fireworks.  His 
mental status examination in March 2003 demonstrated him to 
be well-groomed and fully oriented absent any speech 
deficits.  He denied suicidal or homicidal ideation as well 
as psychotic symptoms.  He denied any significant industrial 
impairment and maintains good relations and with his 
coworkers and immediate family members.  

The VA examiner in March 2003 felt that the veteran had been 
minimizing his symptoms and, based upon interview and the 
endorsement of more severe symptoms on psychological testing, 
offered an assessment that the veteran's psychological, 
social, and occupational functioning due to PTSD was 
consistent with "moderate" social and industrial 
impairment.  Based on this evidence, the Board finds that the 
veteran's PTSD is primarily manifested by disturbances in 
mood, affect, and motivation with instrusive thoughts, 
distress, avoidance, increased arousal and moderate to severe 
depressive symptoms, but absent impairment of speech, 
orientation, hygiene and significant industrial impairment; 
his overall disability picture is more consistent with 
moderate impairment of psychological, social and occupational 
functioning.  The preponderance of the evidence, therefore, 
establishes that the veteran does not meet the criteria for a 
50 percent rating under Diagnostic Code 9411.

In so deciding, the Board observes that evidence considered 
in determining the veteran's level of impairment has not been 
not restricted to the symptoms provided in Diagnostic Code 
9411, but includes all of the PTSD symptoms that affect his 
level of social and occupational impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Overall, the veteran been 
shown to maintain substantially gainful employment on a full-
time basis with no workplace difficulties reported.  Rather, 
he reports adequate career advancement.  He appears socially 
isolated with strangers, but reports good relations with his 
immediate family members.  His GAF score of 57 is entirely 
consistent with the clinical picture of record, and are 
consistent with a finding of moderate difficulty in social, 
and occupational functioning.  See Carpenter (Eugene) v. 
Brown, 8 Vet. App. 240, 242 (1995).

In so deciding, the Board has considered the veteran's 
descriptions of his PTSD as credible and reliable.  The lay 
and medical evidence, however, does not support a higher 
initial rating.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Additionally, the Board has considered whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The veteran has not been 
hospitalized for his PTSD, and he denies workplace 
difficulties.  His 30 percent rating for PTSD contemplates 
reduced reliability and productivity with loss of working 
time during exacerbations.  See 38 C.F.R. § 4.1 (2004).  As 
such, there is no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board has also carefully reviewed the claims folder to 
ensure compliance with duty to assist and notify provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, an RO letter dated October 2002 notified the 
appellant of the requirements necessary to establish service 
connection for PTSD, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  The rating decision on 
appeal, dated March 2003, granted service connection for 
PTSD, and assigned an initial 30 percent rating.  The 
February 2004 statement of the case (SOC) advised the veteran 
of the criteria for establishing a higher initial evaluation 
for his PTSD, and the reasons and bases for denying a higher 
rating.  This SOC cited in full the language of 38 C.F.R. 
§ 3.159(b).  VA's General Counsel has held that, in such a 
situation, the duty to notify provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.  VAOPGCPREC 8-03 (Dec. 22, 2003).  
The Board is bound by General Counsel precedent opinions.  38 
U.S.C.A. § 7104(c) (West 2002).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any post-
adjudicatory aspect of the notice elements prevented him from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Rather, in this particular case, the veteran has not 
received any medical treatment for PTSD.  Additionally, 
neither the veteran nor his representative has pleaded with 
any specificity that a notice deficiency exists in this case.  
Based upon the above, the Board finds that the content and 
timing requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran's 
service medical records have been associated with the claims 
folder.  The veteran has clearly stated that, prior to filing 
the claim, he did not have any treatment for psychiatric 
disability.  In October 2002, he acknowledged receipt of his 
VCAA notice, and indicated to the RO that he had no further 
evidence to offer.  There is no indication of record that he 
currently seeks private and/or VA treatment for PTSD.  The 
veteran has also been afforded a VA examination during the 
course of this claim as necessary to substantiate the claim 
which included review of the claims folder, interview and 
psychological testing.  The examination report, dated March 
2003, contains a GAF score for PTSD and is adequate for 
rating purposes.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran.  
As such, the Board's adjudication of the claim at this time 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

ORDER

An initial rating in excess of 30 percent for PTSD is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


